    Case 1:19-cv-00788-LPS Document 9 Filed 07/18/19 Page 1 of 1 PageID #: 52



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 BEXLEY SOLUTIONS LLC,

                        Plaintiff,

        v.                                            C.A. No. 1:19-cv-00788-LPS

 FORTINET, INC.,

                        Defendant.

      NOTICE OF SETTLMENT AND SECOND UNOPPOSED MOTION TO STAY

       On June 21, 2019, Plaintiff Bexley Solutions LLC notified this Court that the parties in this

case had reached a settlement agreement in principle (D.I. 8). Plaintiff requested that this Court stay

all proceedings in this case for thirty days from the date of this Court’s Order, which it did on

June 24, 2019. The thirty-day stay ends July 24, 2019. Plaintiff requests that this Court stay this

case for another thirty days until August 23, 2019. The parties have finalized their settlement

agreement, but they need extra time to obtain signatures and for Plaintiff to receive Defendant’s

payment before this case is dismissed. Defendant does not oppose this notice and second motion.

Dated: July 18, 2019                             Respectfully Submitted,

                                                 DEVLIN LAW FIRM LLC

                                                 /s/ Timothy Devlin
                                                 Timothy Devlin (No. 4241)
                                                 1526 Gilpin Avenue
                                                 Wilmington, DE 19806
                                                 Phone: (302) 449-9010
                                                 tdevlin@devlinlawfirm.com

                                                 Counsel for Plaintiff

               SO ORDERED this ___ day of July, 2019.

                               _____________________________________
                               The Honorable Leonard P. Stark
                               Chief, United States District Court Judge
